NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 6, 2022*
                                 Decided May 9, 2022

                                         Before

                      DIANE S. SYKES, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 20-3503

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

      v.                                          No. 15-CR-40046-JPG-006

JEROME MERRIWEATHER,                              J. Phil Gilbert,
     Defendant-Appellant.                         Judge.


                                       ORDER

       Jerome Merriweather, a federal prisoner, appeals the denial of his motion for
compassionate release based on several health conditions and his heightened risk of
severe complications from COVID-19. See U.S.C. § 3582(c)(1)(A)(i). Because the district
court did not abuse its discretion in determining that the factors under 18 U.S.C.
§ 3553(a) weighed against reducing his sentence, we affirm.


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3503                                                                         Page 2



       Merriweather, then 40 years old, moved for compassionate release about
62 months into his 228-month sentence for conspiracy to distribute heroin. See 21
U.S.C. §§ 841(b)(1)(B), 846. He sought release based on medical conditions—
complications from a gunshot wound, kidney disease, hypertension, and obesity—that
he believed increased the risk that he would suffer severe complications if he contracted
COVID-19. The district judge denied the motion. The judge explained that
Merriweather’s fragile health condition was likely an extraordinary and compelling
reason for release, but that a sentence reduction was inconsistent with the § 3553(a)
sentencing factors. The judge noted that Merriweather had a violent criminal history
and had served only a quarter of his sentence for serious drug offenses committed
while suffering from many of the same medical conditions.

        On appeal, Merriweather first argues that the judge failed to account for the
cumulative effects of his co-morbid medical conditions. But the judge in fact
acknowledged that Merriweather’s health conditions established an extraordinary and
compelling reason for release. Courts, however, “are not compelled to release every
prisoner with extraordinary and compelling health concerns.” United States v. Saunders,
986 F.3d 1076, 1078 (7th Cir. 2021). And the judge here appropriately exercised his
discretion in finding that the § 3553(a) sentencing factors weighed against release. He
sufficiently supported his decision by pointing to Merriweather’s criminal history
(which included “some extremely violent conduct”), the seriousness of his crimes
(conspiracy to distribute heroin), and the need to protect the community (considering
that he committed some of his crimes while suffering from the same medical conditions
that he has now). See 18 U.S.C. § 3553(a)(1), (a)(2)(C). To the extent Merriweather argues
that the judge did not afford enough weight to his rehabilitative progress in prison, this
argument does not persuade us that the judge abused his “broad discretion.”
See Saunders, 986 F.3d at 1078.

       Merriweather also contends that the judge wrongly relied upon an inapplicable
policy statement, U.S.S.G. § 1B1.13. But the judge correctly stated that § 1B1.13 “should
guide [his] discretion without strictly confining it.” See United States v. Gunn, 980 F.3d
1178, 1180 (7th Cir. 2020).

                                                                               AFFIRMED